Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes:
1.	Rejection under 103 for claims 1-20 has been withdrawn since the amended independent claims 1, 8 and 15 as a whole include a combination of limitations that has been found as allowable.  Further, rejection under 101 has been withdrawn since the amended independent claims 1, 8 and 15 as a whole include a combination of limitations that has been found as significantly more.  
Allowable Subject Matter
2.	This is in response to the applicant's communication filed on April 20, 2022, wherein Claims 1-20 are allowed.  Claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-20 have been amended.  
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8 and 15, the combination of Suk; (US 20080154676 A1), Balfour et al; (US 2020/0226630 A1), and the other prior art of record fail to fairly teach such a computer-implemented method and system, as claimed as a whole, including the underlined subject matter: “in response to approving the coupon for redemption, posting a first redemption transaction on the first redemption blockchain based on the first redemption metadata and further posting a second redemption transaction on the second redemption blockchain based on the second redemption metadata, the first computing device being restricted from accessing the second redemption blockchain and the second computing device being restricted from accessing the first redemption blockchain”.
These uniquely distinct features render the claims allowable.  The dependent claims are allowed for depending on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681